                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

WILLIAM DAVIDSON HAMBY, JR. ,

              Plaintiff,

       V.                                           Civ. No. 19-1568-RGA

TONY PARKER, et al. ,

              Defendants.

                                       MEMORANDUM

       Plaintiff William Davidson Hamby, Jr., an inmate at the Morgan County

Correctional Complex in Wartburg , Tennessee , filed this action on August 23 , 2019 .

He appears pro se and neither paid the filing fee nor sought leave to proceed in forma

pauperis.

       The Court construes the Complaint as alleging violations of Plaintiff's

constitutional rights under 42 U.S.C. § 1983. The Complaint alleges that Plaintiff has

been threatened by other inmates and has told Defendants about the threats, but

nothing has been done. Plaintiff alleges that his hand was crushed in the "food port"

by one of the inmates. (D .I. 2 at 3). He seeks compensatory damages, injunctive

relief, and a transfer from the prison .

       A civil action not founded solely on diversity of citizenship is properly brought in:

"(1) a judicial district in which any defendant resides , if all defendants are residents of

the State in which the district is located ; (2) a judicial district in which a substantial part

of the events or omissions giving rise to the claim occurred , or a substantial part of

property that is the subject of the action is situated; or (3) if there is no district in which



                                                1
an action may otherwise be brought as provided in this section , any judicial district in

which any defendant is subject to the court's personal jurisdiction with respect to such

action. " 28 U.S .C. § 1391 (b). The court may transfer a case "[f]or the convenience of

parties and witnesses , in the interest of justice, . .. to any other district or division where

it might have been brought. " 28 U.S.C . § 1404(a). The Court may issue a Section

1404(a) transfer order sua sponte. See e.g., Amica Mut. Ins. Co. v. Fogel, 656 F.3d

167 (3d Cir. 2011 ). It would make sense that the Court could also transfer a case

pursuant to 28 U.S.C. § 1406(a) sua sponte.

       Here , it is evident that none of the events or omissions giving rise to Plaintiffs'

claims occurred in Delaware. Clearly, they occurred in Tennessee where Plaintiff is ·

incarcerated. There is no venue in Delaware . The Court considers the allegations in

the Complaint and finds the interests of justice favor transferring the action to the

United States District Court for the Eastern District of Tennessee, Knoxville Division ,

where Plaintiff is housed in the Tennessee Department of Correction , where most, if not

all Defendants are located , and where based upon the allegations it appears all the

events took place .

       For the above reasons , the Clerk of Court will be directed to transfer this action

pursuant to 28 U.S.C. § 1406(a) to the United States District Court for the Eastern

District of Tennessee.

       A separate order shall issue.




Dated:   ~
Wilmington,Daware
                         3o   2019



                                               2
